ORDER
This matter came before the Court on the Joint Petition for Suspension of Respondent by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Steven E. Mirsky, Respondent. The Court having considered the Petition, it is this 18th day of June, 2002,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Steven E. Mirsky, be, and he hereby is, suspended for a period of ninety days, effective July 15, 2002, and it is further
ORDERED, that Respondent, Steven E. Mirsky, shall comply with the conditions stated in Maryland Rule 16-760, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Steven E. Mirsky from the register of attorneys in this Court in accordance with Maryland Rule 16-713.